PER CURIAM.
Appellant’s current sentence when combined with previous time served on probation and community control for the same offense exceeds the statutory maximum. Appellant is therefore entitled to credit for the time previously served on probation and community control such that his total sentence does not exceed the statutory maximum of fifteen years. See §§ 775.082(3)(c), 800.04, Fla.Stat. (1987); State v. Summers, 642 So.2d 742 (Fla.1994); Roundtree v. State, 637 So.2d 325 (Fla. 4th DCA), affd, 644 So.2d 1358 (Fla. 1994). We accordingly reverse the probationary portion of appellant’s sentence and remand to the trial court with instruction to credit appellant’s probationary sentence with the time served on his prior probation and community control for this offense.
GUNTHER, C.J., and DELL and STEVENSON, JJ., concur.